DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-3, 6-9, 13-16, and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A method of touch operation response, applied to a mobile terminal, the mobile terminal comprising a touch display screen, and the method comprising: … determining operation types of the first touch operation and the second touch operation, the operation types comprising at least one of click type, slide type, or long-press type; and determining whether responding to the first touch operation or the second touch operation based on the operation types of the first touch operation and the second touch operation and the operation area on which the first touch operation is applied and the operation area on which the second touch operation is applied, wherein determining the first operation area and the second operation area in the touch display screen comprises one of: determining a display mode of the mobile terminal, the display mode comprising a horizontal screen display and a vertical screen display; and determining the first operation area and the second operation area based on the display mode; or determining an implementation scenario of the mobile terminal, the implementation scenario comprising a current running application program of the mobile terminal; and determining the first operation area and the second operation area based on the implementation scenario’ in combination with the remaining claimed limitations. As such independent method claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2 and 6-7 is/are deemed in condition for allowance. Regarding independent claim 8, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A mobile terminal, wherein the mobile terminal comprises a processor, a storage medium connected with the processor, and computer-executable instructions stored in the storage medium, the processor executing the instructions is configured to: … determine operation types of the first touch operation and the second touch operation, the operation types comprising at least one of click type, slide type, or long-press type; and determine whether responding to the first touch operation or the second touch operation based on the operation types of the first touch operation and the second touch operation and the {YB:01211784.DOCX }U.S. Patent Application Serial No. 16/732,212Page 4 of 11 Reply Responsive to Final Office Action dated February 10, 2021 Reply dated: March 31, 2021 operation area on which the first touch operation is applied and the operation area on which the second touch operation is applied, wherein the processor configured to determine the first operation area and the second operation area in the touch display screen is configured to: determine a display mode of the mobile terminal, the display mode comprising a horizontal screen display and a vertical screen display; and determine the first operation area and the second operation area based on the display mode; or determine an implementation scenario of the mobile terminal, the implementation scenario comprising a current running application program of the mobile terminal; and determine the first operation area and the second operation area based on the implementation scenario’ in combination with the remaining claimed limitations. As such independent apparatus claim 8 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 9 and 13-14 is/are deemed in condition for allowance. Regarding independent claim 15, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TONY O DAVIS/Primary Examiner, Art Unit 2693